          Case 1:20-mc-00210-RA Document 5 Filed 05/18/20 Page 1 of 4



                                                                USDC-SDNY
UNITED STATES DISTRICT COURT
                                                                DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                   ELECTRONICALLY FILED
                                                                DOC#:
                                                                DATE FILED: 5/18/2020
IN RE APPLICATION OF PIRAEUS BANK,

                           Petitioner,
                                                                   20-mc-210 (RA)
for an order pursuant to 28 U.S.C. § 1782 for
discovery in aid of foreign proceedings.                                ORDER



RONNIE ABRAMS, United States District Judge:

       On May 13, 2020, Petitioner Piraeus Bank submitted an ex parte application for an order

pursuant to 28 U.S.C. § 1782 to obtain discovery for use in a civil proceeding pending before the

Queen’s Bench Division of the High Court of Justice, within the Commercial Court (the

“English Proceeding”). Specifically, Petitioner seeks an order permitting it to issue subpoenas

for the production of documents to The Bank of New York Mellon (“BNYM”), Citibank N.A.

(“Citibank”), HSBC Bank (USA) N.A. (“HSBC”), and JP Morgan Chase Bank N.A. (“JP

Morgan”) (collectively, “Respondents”). See Dkt. 1, Ex. A-D (Proposed Subpoenas).

       Petitioner is a banking institution, incorporated and existing under the laws of Greece.

Dkt. 1 ¶ 3 (Ex Parte Petition). On June 6, 2019, Petitioner filed its claims in the English

Proceeding against Grand Anemi Limited, Grandunion, Inc., Michail (Michael) Zolotas

(collectively, “English Defendants”), alleging claims related to the breach of a loan agreement

and two guarantees of the loan agreement (collectively, the “agreements”).         Id. ¶¶ 25-26.

Petitioner alleges that around August 2009, English Defendants entered into these agreements

with a lender, Marfin Egnatia Bank Societe Anonyme (“Marfin”). Dkt. 4 ¶ 13 (Decl. of Charles

M. Hewetson).     After the execution of the agreements, Marfin allegedly “performed its

obligations . . . by making available the revolving credit facility.” Id. ¶ 18. Around March 2011,
             Case 1:20-mc-00210-RA Document 5 Filed 05/18/20 Page 2 of 4



Marfin was acquired by Marfin Popular Bank Public Co. Ltd., which shortly thereafter changed

its name to the Cyprus Popular Bank Public Co. Ltd. (“Cyprus Popular”). Id. ¶ 21. At some

point in 2012, English Defendants stopped paying the amount due pursuant to the agreements,

and in 2013, Cyprus Popular demanded payment and then notified English Defendants of their

breach.

          Subsequently, “during the Cypriot financial crisis, Cyprus Popular was restructured,” and

the rights under the agreements were sold to Petitioner. Id. ¶ 25. As such, as of March 26, 2013,

Petitioner “became a special successor to Cyprus Popular and succeeded to all of the rights and

obligations of Marfin and Cyprus Popular set out in the [agreements].”            Id. ¶ 26.    After

negotiations to restructure English Defendants’ liabilities were unsuccessful, and with the

liabilities remaining outstanding, Petitioner commenced the English Proceeding. Id. ¶¶ 27-28.

Petitioner seeks “damages in the amount of at least USD 85,557,894.70, consisting of USD

53,718.984.79 in principal and USD 31,838,909.91 in accrued interest as of June 3, 209.” Dkt. 1

¶ 29. The case is currently ongoing, with “[a] Case Management Conference” set for June 26,

2020, which “will determine the dates for completing the various preparatory stages leading up

to trial.” Id. ¶ 37.

          “A district court has authority to grant a § 1782 application where: (1) the person from

whom discovery is sought resides (or is found) in the district of the district court to which the

application is made; (2) the discovery is for use in a foreign proceeding before a foreign or

international tribunal, and (3) the application is made by a foreign or international tribunal or any

interested person.” Mees v. Buiter, 793 F.3d 291, 297 (2d Cir. 2015) (internal quotations

omitted).
          Case 1:20-mc-00210-RA Document 5 Filed 05/18/20 Page 3 of 4



       Petitioner has met all three of these statutory requirements.        First, “[e]ach of the

Respondents is a New York entity and/or has its principal place of business in New York, New

York.” Dkt. 4 ¶ 4. Second, Petitioner has requested the discovery for use in the pending English

Proceeding. Petitioner explains that it “seeks to use the documents to support its claims that the

English Defendants breached various provisions of three loan agreements.” Id. ¶ 5. It alleges

that, “upon information and belief, each of the Respondents is in possession, custody, or control

of discrete and highly relevant categories of documents relating to the claims advanced by

Petitioner in the English Proceeding.” Id. ¶ 6; see also id. ¶¶ 42-45 (explaining that Respondents

served as either the “intermediary bank” or “beneficiary bank” for wire transfers on behalf of

English Defendants). Third, Petitioner is an interested party in the foreign proceeding because it

initiated the English Proceeding. Accordingly, Petitioner has satisfied the statutory requirements

for obtaining discovery in aid of a foreign proceeding.

       Petitioner has also satisfied the four discretionary factors set forth by the Supreme Court

“that bear consideration in ruling on a § 1782(a) request.” Intel Corp. v. Advanced Micro

Devices Inc., 542 U.S. 241, 264 (2004). These factors include:

       (1) whether “the person from whom discovery is sought is a participant in the foreign
       proceeding,” in which case “the need for § 1782(a) aid generally is not as apparent”; (2)
       “the nature of the foreign tribunal, the character of the proceedings underway abroad, and
       the receptivity of the foreign . . . court or agency abroad to U.S. federal-court judicial
       assistance”; (3) “whether the § 1782(a) request conceals an attempt to circumvent foreign
       proof-gathering restrictions”; and (4) whether the request is “unduly intrusive or
       burdensome.”

In re Catalyst Managerial Servs., DMCC, 680 F. App’x 37, 38-39 (2d Cir. 2017) (quoting Intel

Corp., 542 U.S. at 264-65).

       Each of the discretionary factors weighs in favor of granting Petitioner’s discovery

request. First, “[n]one of the Respondents is a party to the English Proceeding.” Dkt. 4 ¶ 6.
            Case 1:20-mc-00210-RA Document 5 Filed 05/18/20 Page 4 of 4



Thus, Petitioner must rely on § 1782(a) to acquire these documents.             Second, Petitioner

represents that “[t]here is no indication, or reason to believe, that the English Court – where the

foreign legal proceeding is currently pending – would be unreceptive” to assistance from this

Court. Id. ¶ 7; see also In re Application of 000 Promneftstroy for an Order to Conduct

Discovery for Use in a Foreign Proceeding, 134 F. Supp. 3d 789, 792 (S.D.N.Y. 2015) (“The

Court of Appeals for the Second Circuit has instructed district courts to ‘consider only

authoritative proof that a foreign tribunal would reject evidence obtained with the aid of §

1782.’” (quoting Euromepa S.A. v. R. Esmerian, Inc., 51 F.3d 1095, 1100 (2d Cir. 1995)). Third,

Petitioner states that its request “does not seek to, and does not have the effect of, circumventing

any foreign proof-gathering restrictions or other policies.” Dkt. 4 ¶ 7. Finally, Petitioner asserts

that “the proposed subpoenas have been narrowly tailored to seek discrete categories of

documents . . . relevant to the English Proceeding” within Respondents’ possession, and thus

“are neither unduly burdensome nor intrusive.” Dkt. 1 ¶ 59.

         For the foregoing reasons, it is hereby ORDERED that Petitioner’s application pursuant

to 28 U.S.C. § 1782 to serve subpoenas on Respondents is granted. The Clerk of Court is

respectfully directed to terminate the motion pending at Dkt. 4.

SO ORDERED.

Dated:    May 18, 2020
          New York, New York

                                                 RONNIE ABRAMS
                                                 United States District Judge
